DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-16, and 18-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0293568 to GUNNAM.

Regarding claims 1, 11, 18, and 21, GUNNAM discloses the claimed write access monitor in 0050.
GUNNAM discloses the claimed path tracing circuit in 0096.
GUNNAM discloses the claimed address translation manager in 0087.
GUNNAM discloses the claimed control state and cumulative control state in 0089.
GUNNAM discloses the claimed wear level manager in 0049 and 0064.
GUNNAM discloses the claimed data mover in 0125.

Regarding claim 2, GUNNAM discloses a random swap in 0138.

Regarding claims 3 and 19, GUNNAM discloses a Benes network in 0135.

Regarding claims 4, 14, and 15, GUNNAM discloses changing the selected switch element at 0066.

Regarding claims 5, 6, 8, and 16, GUNNAM discloses referencing the cumulative control state at 0096 and changing the switch at 0066.

Regarding claim 7, GUNNAM discloses modifying a control state at 0066.

Regarding claim 9, GUNNAM discloses tracing the path at 0087.

Regarding claim 10, GUNNAM discloses mapping the LBA to the original PBA based on a cumulative control state at 0063.

Regarding claim 12, GUNNAM discloses a response to a pseudo-random number of write accesses by the read/write circuit at 0055.

Regarding claim 20, GUNNAM shows a Benes network in Fig. 28.

Regarding claim 22, GUNNAM’s device processes stages of the MIN to map an LBA to a PBA as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17 and 23 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent Application Publication 2017/0293568 to GUNNAM.

Regarding claim 17, the number of switches and the type of switches used in GUNNAM is an obvious matter of design choice.

Regarding claim 23, the number of inputs and outputs are obvious matters of design choice.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Note
It is noted that any citations to specific pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  See MPEP § 2123.

Conclusion
	Any inquiry concerning this Office action should be directed to the Examiner by phone at (571) 272-4214.
	Any response to this Office action should be labeled appropriately (including serial number, Art Unit 2132, and type of response) and mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450, hand-carried or delivered to the Customer Service Window at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314, faxed to (571) 273-8300, or filed electronically using EFS-Web.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Verbrugge/

Kevin Verbrugge
Primary Examiner
Art Unit 2132